Citation Nr: 1452027	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-24 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1979 to March 1982.  The Veteran had additional Reserve service.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDING OF FACT

The Veteran did not serve during a period of war.


CONCLUSION OF LAW

The legal criteria for basic eligibility for nonservice-connected pension benefits are not met.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board has denied the claim on the basis that the Veteran did not serve during a wartime period.  The Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  As the Board has denied the claim as a matter of law, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 are inapplicable because there is no reasonable possibility that any notice or assistance could aid in substantiating the claim.  See, e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Entitlement to Nonservice-Connected Pension

The Veteran essentially contends that he is entitled to nonservice-connected pension benefits due to residuals of a heart attack, which he asserts is a disability reasonably certain to continue through his life time, and makes it impossible for an average person to follow substantially gainful employment.  See March 2012 VA Form 21-526; May 2012 Notice of Disagreement.  

Nonservice-connected pension benefits are generally available for qualifying veterans who served during a period of war.  See 38 U.S.C.A. § 1521(a).  A veteran is entitled to such pension benefits if the veteran served for 90 days or more during a period of war; if the veteran served during a period of war and was discharged from service due to a service-connected disability; if the veteran served for a period of 90 consecutive days which began or ended during a period of war; or if the veteran served for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j).  

The Korean War period is from June 27, 1950 to January 31, 1955.  38 C.F.R. 
§ 3.2(e).  The Vietnam War period is from February 28, 1961, to May 7, 1975, for those who served in Vietnam, and from August 5, 1964 to May 7, 1975 for those who did not serve in Vietnam.  38 C.F.R. § 3.2(f).  The Persian Gulf War period is from August 2, 1990 through a date to be described by a future Presidential proclamation or law.  38 C.F.R. § 3.2(i).  

The Board finds that the Veteran did not serve during a period of war.  The Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) indicates that he served on active duty from March 12, 1979 to March 29, 1982.  Moreover, the Veteran has not alleged, and the record does not reflect, that the Veteran had active military service during a period of war.

Accordingly, the Board finds that the Veteran did not meet the requirements of 
38 U.S.C.A. § 1521(j) for eligibility for nonservice-connected pension benefits because he did not have any active service during a period of war.  As the evidence 

indicates that the Veteran did not to meet the threshold eligibility for a nonservice-connected pension under the law, the claim lacks legal merit and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to nonservice-connected pension benefits is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


